Citation Nr: 0124864	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-00 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for left 
ear hearing loss.  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs








WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1943 to October 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision by the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in August 1999.  

The veteran subsequently testified at a hearing before the 
undersigned Member of the Board in July 2001.  



FINDINGS OF FACT

1.  In June 1947, the RO denied the veteran's original claim 
of service connection for hearing loss, but he did not appeal 
in a timely fashion from that decision.  

2.  New evidence has been presented since the RO's June 1947 
decision which bears directly and substantially on the 
veteran's claim of service connection for hearing loss and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the June 
1947 decision of the RO to reopen the claim of service 
connection for left ear hearing loss.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 
3.156 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from June 1943 to October 
1945.  

Following his discharge from service, the veteran filed a 
claim for service connection for hearing loss in April 1947.  
At that time, the evidence of record showed was negative for 
defective hearing at that time of the veteran's discharge.  
It was noted that the veteran had undergone a right ear 
mastoidectomy in 1928.  

In a June 1947 decision, the RO denied the veteran's original 
claim of service connection for hearing loss based on a 
finding that the record was negative for hearing loss at the 
time of the veteran's discharge from service in 1945.  

The veteran was provided notice of his procedural and 
appellate rights; however he did not perfect his appeal.  The 
RO's June 1947 decision denying service connection for 
hearing loss is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104 (2001).

Thereafter, in October 1997, the RO denied the veteran's 
attempt to reopen his claim of service connection for hearing 
loss.  The veteran timely appealed that determination.  

The veteran was afforded a VA examination in September 1997.  
The veteran described an accident in 1945 when he was struck 
in the left head with a cable.  The veteran reported being 
knocked unconscious and in the hospital for several days.  
The veteran alleged that the injury caused profound hearing 
loss in the left ear which had remained significantly 
diminished since that time.  The diagnosis was that of 
hearing loss, left greater than right.  

His audiogram showed bilateral moderate to severe sloping 
sensorineural hearing loss which was approximately 10-30 
decibels higher on the left side.  Also diagnosed was that of 
bilateral sensorineural hearing loss which was worse on the 
left side.  

The examiner indicated that it was most likely related to an 
accident during World War II that the veteran described as 
similar to what would result from a basilar skull fracture.  
The veteran had a right hearing loss which might have been 
exacerbated by a right tympanomastoidectomy.  

Importantly, the VA examiner noted that he regarded the 
veteran's left hearing loss as being service connected.  The 
examiner also pointed out that the veteran also had a history 
of disequilibrium that might also have resulted from the 
accident in service when he had severe vertigo that was 
highly suggestive of a basilar skull fracture.  

VA audiometric testing in September 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
70
65
LEFT
20
30
50
70
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2001).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  

In this case, the evidence added to the record since the RO's 
June 1947 decision consists of VA audiometric testing and an 
examination report showing current hearing loss.  Moreover, 
the VA examination report from September 1997 contains a 
nexus opinion based on a reported accident during service in 
1945.  The veteran related that his left ear hearing loss was 
the result of a head injury suffered during the accident in 
service.

The veteran also testified at two personal hearings, one 
before a Hearing Officer at the RO in August 1999 and, more 
recently, before the undersigned Member of the Board in July 
2001.  At both hearings, the veteran testified that he had 
suffered an injury during service that caused his left ear 
hearing loss.  The veteran testified that he was treated for 
the injury in service, but that there are no official records 
of such treatment because he did not report to sick bay.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the June 1947 decision.  
Furthermore, the evidence is material as to question of 
service connection.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

Also, the regulations implementing the VCAA are now published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

The Board is cognizant of the fact that the RO has not 
considered the issue of whether new and material evidence has 
been submitted in light of the new law.  Nonetheless, as the 
Board's decision is favorable, the veteran is not prejudiced 
by the Board's deciding the issue in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a left ear hearing loss, the 
appeal to this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.

At the outset, the Board again points out that on November 9, 
2000, the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the Court in Morton v. West, which 
held that the Secretary had no authority to provide 
assistance to a claimant whose claim was not "well 
grounded."  The bill also establishes a number of procedural 
requirements for VA in dealing with claims for benefits.  

The veteran should be asked in this regard to submit 
competent evidence to support these assertions that he 
suffers from left ear hearing disability due to disease or 
injury in service.  

The Board finds that the veteran should be afforded another 
VA examination to include an opinion as to the likely 
etiology of the claimed hearing loss.  The examiner in this 
regard should be afforded an opportunity to review the claims 
folder in connection with his evaluation of the case.  

In addition, any other pertinent medical records should be 
obtained for review by the examiner in connection with the 
examination.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (2000).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
hearing loss, not previously identified.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  All 
VA records pertaining to the veteran that 
have not been previously secured should 
be obtained and associated with the 
claims file.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed left ear hearing 
loss.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
hearing loss.  Based on his/her review of 
the case, the examiner should provide an 
opinion, with adequate rationale, as to 
the likelihood that the veteran has 
current left ear hearing disability due 
to the reported head injury or other 
disease that was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claim of service connection for left ear 
hearing loss based on the evidentiary 
record in its entirety.  The RO in this 
regard must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until he is further informed, but he may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



